Beck, P. J.
The plaintiff in error, Henry Langston Jr., and one John Henry Brady were jointly indicted for the murder of one Henry Moody. The plaintiff in error was put on trial, and-the jury returned a verdict of guilty. A motion for new trial was overruled, and the accused excepted.
The rulings made in the headnotes require no elaboration. They involve no new proposition of law; on the contrarjq the principles there laid down have been frequently stated and discussed in decisions made by this court, and they are controlling upon the questions raised by the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent because of sickness.